Name: Commission Regulation (EEC) No 3720/87 of 11 December 1987 laying down detailed rules for applying the quotas for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985 and amending Council Regulation (EEC) No 495/86
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/31 COMMISSION REGULATION (EEC) No 3720/87 of 11 December 1987 laying down detailed rules for applying the quotas for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985 and amending Council Regulation (EEC) No 495/86 Article 2 1 . The Portuguese authorities shall issue import auth ­ orizations so as to ensure a fair allocation of the available quantity between the applicants. The quotas shall be staggered over the year as follows :  40 % during the period from 1 January to 30 April 1988 ,  60 % during the period from 1 May to 31 December 1988. 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese auth ­ orities once the goods have been effectively imported. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 495/86 of 25 February 1986 fixing for 1986 the initial quotas appli ­ cable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector ('), and in particular Article 2 thereof, Whereas, to ensure proper management of the quotas, applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas this Regulation replaces certain provisions of Commission Regulation (EEC) No 3803/86 of 12 December 1986 laying down detailed rules for applying the quotas for imports into Portugal of certain pigmeat products from the Community as constituted at 31 December 1985 (2) ; whereas the said Regulation should therefore be repealed ; Whereas Regulation (EEC) No 495/86 should be adapted to take account of he Combined Nomenclature estab ­ lished by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) ; whereas in accor ­ dance with Article 15 of Regulation (EEC) No 2658/87 Community acts which include the tariff or statistical nomenclature may be amended by the Commission with a view to the entry into force of the Combined Nomen ­ clature on 1 January 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 15th of each month, the following information on each of the products in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Article 4 Regulation (EEC) No 3803/86 is hereby repealed. Article 5 HAS ADOPTED THIS REGULATION : In Article 2 of Regulation (EEC) No 495/86 subheading 01.03 A I of the Common Customs Tariff is replaced by 'subheading 0103 10 00 of the Combined Nomenclature'.Article 1 This Regulation lays down detailed rules for applying Council Regulation (EEC) No 495/86 . Article 6 (&gt;) OJ No L 54, 1 . 3 . 1986, p. 34. 0 OJ No L 352, 13 . 12 . 1986, p. 30 . 3 OJ No L 256, 7. 9 . 1987, p. 1 . This Regulation shall enter into force on 1 January 1988 . No L 349/32 Official Journal of the European Communities 12. 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President